Citation Nr: 1727862	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Service connection for a left great toe contusion.  

2.  Service connection for alopecia.  

3.  Service connection for scars on the left knee. 
  
4.  Service connection for scars on the right knee. 

5.  Service connection for right hamstring muscle tear.  

6.  Service connection for degenerative joint disease of the left knee. 

7.  Entitlement to an evaluation in excess of 10 percent for postoperative pectoral muscle tear of the left shoulder.  

8.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee. 

9.  Entitlement to an evaluation in excess of 0 percent for sinusitis. 

10.  Entitlement to an evaluation in excess of 0 percent for deviated nasal septum with allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran attended the U.S. Air Force Academy from June 1992 to May 1996, and served on active duty in the U.S. Air Force from May 1996 to September 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from two rating decisions dated in December 2008 and September 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issues of entitlement to service connection for (1) scars on the right knee, (2) a right hamstring muscle tear and (3) degenerative joint disease of the left knee are addressed in the REMAND portion of the decision below, together with the  Veteran's claims of entitlement to increased ratings for service-connected (4) postoperative pectoral muscle tear of the left shoulder, (5) degenerative joint disease of the right knee, (6) sinusitis and (7) deviated nasal septum with allergic rhinitis.  These claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his February 27, 2017 BVA hearing, the Veteran withdrew his claim of entitlement to service connection for a left great toe contusion.

2.  At his February 27, 2017 hearing, the Veteran withdrew his claim of entitlement service connection for alopecia.  
 
3.  At his February 27, 2017 BVA hearing, the Veteran withdrew his claim of entitlement to service connection for scars of the left knee.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for a left great toe contusion	have been met.  38 USCA § 7105(b)(2), (d)(5) (West 2014); 38 C F R §20.204 (2016).

2.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for alopecia have been met.  38 USCA § 7105(b)(2), (d)(5) (West 2014); 38 C F R §20.204 (2016).

3.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for scars of the left knee have been met. 38 USCA § 7105(b)(2), (d)(5) (West 2014); 38 C F R §20.204 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist in this case.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection for a left great toe contusion, alopecia and a left knee scar   

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 USCA § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38C F R §20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C F R §20.204. 

During his February 2017 Board hearing, the Veteran and his representative withdrew the appeals regarding the issues of entitlement to service connection for a left great toe contusion, alopecia and scars on the left knee.  See BVA hearing transcript, p. 2.  Hence, with respect to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal on the issue of entitlement to service connection for a left great toe contusion is dismissed. 

The appeal on the issue of entitlement to service connection for  alopecia is dismissed. 

The appeal on the issue of entitlement to service connection for scars of the left knee is dismissed. 


REMAND

Service connection for scars on the right knee  

The veteran is service connected for right knee degenerative joint disease.  At an October 2008 VA examination a small scar on the anterior aspect of the knee was observed.  It was also noted that the Veteran had anterior cruciate ligament (ACL) repair surgery on the knee 4 months prior to the examination.  It would seem the surgery could conceivably produce the scar that was observed, but it is not clear whether the ACL surgery is associated with the service connected disability, or if the scar observed was a surgical scar.  The records of the surgery should be sought, and if necessary another examination of the knee conducted to ascertain the reasons for any right knee scar.   

Service connection for a right hamstring muscle tear 

In terms of the Veteran's claim of entitlement to service connection for a right hamstring tear, the Veteran essentially argues that he initially injured his hamstring while playing rugby at the US Airforce Academy; and that he has continuously experienced symptomatology related to his injured hamstring since then.  See June 2008 handwritten statement; BVA hearing transcript, pgs. 3, 11-32.     

A review of the Veteran's claims file reveals lay statements from the Veteran's friends D.K. and T.K. In her statement, D.K.'s states that she observed the Veteran with problems concerning his right hamstring beginning in 2004.  T.K. also stated that he had observed the Veteran since 2006 with problems concerning his right hamstring.  
At an October 2008 VA examination, a depression measuring about 5 cm x 4 cm over the right hamstring muscle was observed, and the examiner included in his diagnoses "Tear of right hamstring muscle."  An opinion should be sought to ascertain whether the tear described is reasonably consistent with the history the Veteran reported.   

Service connection for degenerative joint disease of the left knee

In a June 2008 handwritten statement, the Veteran stated that he had been diagnosed with arthritis of the knee due to his work in the Air Force and because of playing football at the U.S. Air Force Academy.  See also June 2008 application for compensation (the Veteran stated that he injured his left knee in June 1994, he never sought treatment/never treated; and that his disabilities occurred during active duty while participating in mandatory sports, physical conditioning and work related activities).  During his February 2017 BVA hearing, he testified that he hurt his left knee when he jumped off an airplane and landed incorrectly during an exercise at the US Air Force Academy.  See February 2017 BVA hearing transcript, pgs. 32-46.

In terms of lay statements, the Veteran's friend D.K. reflects that she observed the Veteran on active duty and after he separated from service in October 2006.   She stated that she since 2004, she saw the Veteran limping after performing jogging exercises and indicated that he had knee pain.  The Veteran's friend R.T. submitted a statement in which he indicated that while stationed together in approximately 2000, the Veteran reported to him that he was having problems with his knees and could not run for long distances.  Lastly, a lay statement from the Veteran's friend T.K. indicates that since 2006, T.K. has observed the Veteran limping after performing minimal running activities and that he had knee pain.  

The October 2008 examination of the Veteran revealed degenerative joint disease of both knees, but no medical opinion as to the origin of that disability was provided.  Such an opinion should be sought.  


Increased rating claims

During the February 2017 Board hearing, it was contended these disabilities had worsened since last examined for VA purposes in 2008.  A more current examination should be requested, and any outstanding medical treatment records that may be pertinent to this appeal should be sought.  

Accordingly, the case is REMANDED for the following actions:

1.  In regards to the Veteran's claim of entitlement to service connection for scars on the right knee, the RO should attempt to locate and associate with the file (by contacting the Veteran and/or seeking any VA surgery records as may exist) the records of the Veteran's 2008 ACL repair surgery.  If such records are located, but do not make clear whether any knee scar should be service connected, the RO should forward the Veteran's claims file and any other pertinent evidence of record to an appropriate VA medical provider for the purpose of obtaining a medical opinion as to the cause of any knee scar and its relationship to service or service connected disability.  If it is necessary to examine the Veteran to obtain the requested opinion, that should be arranged.  

2.  In regards to the Veteran's claim of entitlement to service connection for a right hamstring muscle tear,  
the RO should forward the Veteran's claims file and any other pertinent evidence of record to an appropriate VA medical provider for the purpose of obtaining a medical opinion as to whether it is as least as likely as not that the Veteran's post-service hamstring condition is consistent with the history the Veteran reported.  If it is necessary to examine the Veteran to obtain the opinion, that should be arranged.  

3.  In regards to the Veteran's claim of entitlement to service connection for degenerative joint disease of the left knee, the RO should forward the Veteran's claims file and any other pertinent evidence of record to an appropriate VA medical provider for the purpose of obtaining a medical opinion as to whether it is as least as likely as not that the Veteran's left knee degenerative joint disease had its onset during service, given the history he described, and as set out in the statements from those he knew in service.  

4.  In regards to the Veteran's requests for increased ratings for his service-connected postoperative pectoral muscle tear of the left shoulder, degenerative joint disease of the right knee, sinusitis and deviated nasal septum with allergic rhinitis, the RO should obtain the Veteran's most recent VA medical records related to treatment of these disabilities, and ask the Veteran to identify any non-VA medical providers, whose records should be sought.  Thereafter, the RO should schedule the Veteran for a VA examination(s) to determine the current severity of his service- connected postoperative pectoral muscle tear of the left shoulder, degenerative joint disease of the right knee, sinusitis and deviated nasal septum with allergic rhinitis.  The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

5.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If any of the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


